                 1     MARK FOWLER (Bar No. 124235)
                       mark.fowler@dlapiper.com
                 2     CLAYTON THOMPSON (Bar No. 291331)
                 3     clayton.thompson@dlapiper.com
                       YAKOV M. ZOLOTOREV (Bar No. 224260)
                 4     jake.zolotorev@dlapiper.com
                       SAORI KAJI (Bar No. 260392)
                 5     saori.kaji@dlapiper.com
                       SUMMER TORREZ (Bar No. 264858)
                 6     summer.torrez@dlapiper.com
                 7     JONATHAN HICKS (Bar No. 274634)
                       jonathan.hicks@dlapiper.com
                 8     DLA PIPER LLP (US)
                       2000 University Avenue
                 9     East Palo Alto, CA 94303-2214
                       Tel: 650.833.2000
                10     Fax: 650.833.2001
                11
                       ERIN P. GIBSON (Bar No. 229305)
                12     erin.gibson@dlapiper.com
                       JACOB D. ANDERSON (Bar No. 265768)
                13     jacob.anderson@dlapiper.com
                       PETER MAGGIORE (Bar No. 292534)
                14     peter.maggiore@dlapiper.com
                15     DLA PIPER LLP (US)
                       401 B Street, Suite 1700
                16     San Diego, CA 92101-4297
                       Tel: 619.699.2700
                17     Fax: 619.699.2701
                18     Attorneys for Defendant
                       APPLE INC.
                19
                20                                 UNITED STATES DISTRICT COURT
                21                                NORTHERN DISTRICT OF CALIFORNIA

                22      DSS TECHNOLOGY MANAGEMENT,                 CASE NO. 14-cv-05330 HSG
                        INC.,
                23                                                 JOINT STIPULATION AND [PROPOSED]
                                           Plaintiff,              ORDER AUTHORIZING CERTAIN
                24                                                 DEPOSITIONS AFTER THE CLOSE OF
                        v.
                                                                   FACT DISCOVERY
                25
                        APPLE INC.
                26
                                           Defendant.
                27

                28
DLA P I PER LLP (US)    WEST\286425210.1                          -1-
                                                               JOINT STIPULATION AND [PROPOSED] ORDER AUTHORIZING
                                                            CERTAIN DEPOSITIONS AFTER THE CLOSE OF FACT DISCOVERY
                                                                                           CASE NO. 14-CV-05330 (HSG)
                 1            Pursuant to Civil Local Rules 7-1(a)(5) and 7-12, Plaintiff DSS Technology Management,

                 2     Inc. (“DSS”) and Defendant Apple Inc. (“Apple”), through their respective counsel of record,

                 3     have met and conferred about the discovery that remains to be conducted in this case, and hereby

                 4     stipulate and petition the Court to authorize the following party and third-party depositions to

                 5     proceed after the close of fact discovery of June 14, 2019 (Dkt. 183):

                 6

                 7           Ben Walter (one of Apple’s witnesses) – June 21, 2019

                 8           30(b)(6) Deposition of Third Party Stragent LLC – June 28, 2019

                 9           30(b)(6) Deposition of Third Party IPV LLC – July 9, 2019
                10           30(b)(6) Deposition of Third Party Honeywell International Inc. – July 11, 2019

                11           30(b)(6) Deposition of Third Party Bluetooth SIG, Inc. – July 17, 2019 or a date in July

                12            2019 to be determined

                13           30(b)(6) Deposition of Third Party Microsoft Corporation – A date in July 2019 to be

                14            determined

                15           30(b)(6) Deposition of Third Party Raytheon BBN Technologies Corp. – A date in July

                16            2019 to be determined

                17           30(b)(6) Deposition of DSS (Pamela Avallone) – July 30, 2019

                18           Louis Bokma (one of Apple’s witnesses) – A date in July 2019 to be determined

                19
                20            Pursuant to Civil L.R. 5-1(i)(3), concurrence to the filing of this document was obtained
                21     from Kenneth Kula, counsel for DSS Technology Management, Inc., on June 13, 2019.
                22

                23

                24

                25

                26

                27

                28
DLA P I PER LLP (US)    WEST\286425210.1                                 -2-
                                                                     JOINT STIPULATION AND [PROPOSED] ORDER AUTHORIZING
                                                                  CERTAIN DEPOSITIONS AFTER THE CLOSE OF FACT DISCOVERY
                                                                                                 CASE NO. 14-CV-05330 (HSG)
                 1
                       Dated: June 13, 2019      DLA PIPER LLP (US)
                 2

                 3                               By /s/ Clayton Thompson
                                                    MARK D. FOWLER
                 4                                  CLAYTON THOMPSON
                                                    YAKOV M. ZOLOTOREV
                 5                                  ERIN P. GIBSON
                                                    SAORI KAJI
                 6                                  SUMMER TORREZ
                                                    JACOB D. ANDERSON
                 7                                  JONATHAN HICKS
                                                    PETER MAGGIORE
                 8
                                                     Attorneys for Defendant
                 9                                   APPLE INC.
                10

                11                               BUETHER JOE & CARPENTER, LLC
                12
                                                 By /s/ Kenneth Kula
                13                                  KENNETH KULA
                                                    CHRISTOPHER M. JOE
                14                                  ERIC W. BUETHER
                                                    BRIAN A. CARPENTER
                15                                  MARK D. PERANTIE
                                                    MARC A. FENSTER
                16
                                                     Attorneys for Plaintiff
                17                                   DSS Technology Management, Inc.
                18

                19
                20

                21

                22

                23

                24

                25

                26

                27

                28
DLA P I PER LLP (US)   WEST\286425210.1             -3-
                                                 JOINT STIPULATION AND [PROPOSED] ORDER AUTHORIZING
                                              CERTAIN DEPOSITIONS AFTER THE CLOSE OF FACT DISCOVERY
                                                                             CASE NO. 14-CV-05330 (HSG)
                 1     PURSUANT TO STIPULATION, IT IS SO ORDERED
                 2
                       Dated:             June 14 , 2019
                 3

                 4
                                                              By
                 5                                                 HAYWOOD S. GILLIAM, JR.
                                                                   United States District Judge
                 6

                 7

                 8

                 9
                10

                11

                12

                13

                14

                15

                16

                17

                18

                19
                20

                21

                22

                23

                24

                25

                26

                27

                28
DLA P I PER LLP (US)   WEST\286425210.1                          -4-
                                                              JOINT STIPULATION AND [PROPOSED] ORDER AUTHORIZING
                                                           CERTAIN DEPOSITIONS AFTER THE CLOSE OF FACT DISCOVERY
                                                                                          CASE NO. 14-CV-05330 (HSG)
